      Case 3:19-cv-00989-AGS Document 24 Filed 03/26/21 PageID.855 Page 1 of 7



 1                             UNITED STATES DISTRICT COURT
 2                          SOUTHERN DISTRICT OF CALIFORNIA
 3   THOMAS F.,                                           Case No.: 3:19-cv-0989-AGS
 4                                       Plaintiff,       ORDER ON SUMMARY-JUDGMENT
                                                          MOTIONS (ECF 20 & 22)
 5   v.
 6   Andrew M. SAUL, Commissioner of
     Social Security,
 7
 8                                    Defendant.
 9
10         The key question in this Social Security appeal is whether the agency’s errors were
11   harmless.
12                                        BACKGROUND
13         While deployed to Iraq with the U.S. Air Force, claimant Thomas F. hurt his lower
14   back lifting sandbags, leading to radicular pain in his left leg. (AR 480, 483.) Several years
15   later, he aggravated the injury in a crane accident. (AR 35, 480, 483.) Thomas then had
16   three back surgeries, culminating in a two-level spinal fusion. (AR 21-22, 35, 263-67, 412-
17   18.) In 2010, less than a year after the final spinal surgery, the Air Force medically
18   discharged him with a 52% combined disability rating. (AR 478.) Six years later, Thomas
19   underwent arthroscopic surgery on his right knee. (AR 22.)
20         Thomas applied for Social Security benefits, alleging a permanent disability starting
21   sometime between 2010 and 2016. (AR 15.) At the Social Security Administration’s
22   request, Dr. Dennis Gordon examined Thomas’s back and concluded that he had several
23   restrictions, including standing or walking “2 hours in an 8 hr workday (sedentary).”
24   (AR 765; see also AR 23.)
25         After a hearing, an Administrative Law Judge determined that Thomas’s lumbar
26   fusion and “status post arthroscopic surgery to the right knee” were severe impairments,
27   but they did not leave him unable to work. (AR 17, 25-26.) The ALJ discounted
28   Dr. Gordon’s opinion because, among other things, he found that Thomas could walk and

                                                      1
                                                                                    3:19-cv-0989-AGS
      Case 3:19-cv-00989-AGS Document 24 Filed 03/26/21 PageID.856 Page 2 of 7



 1   stand longer than Dr. Gordon indicated. (AR 23.) The ALJ also gave “little weight” to
 2   Thomas’s Air Force disability rating. (AR 24.)
 3                                           DISCUSSION
 4         On appeal, Thomas challenges the ALJ’s treatment of both Dr. Gordon’s opinion
 5   and the military’s disability rating.
 6   A.    Governing Law
 7         This Court may set aside the Social Security Administration’s “denial of [disability]
 8   benefits when the ALJ’s findings are based on legal error or are not supported by
 9   substantial evidence in the record as a whole.” Schneider v. Comm’r of Soc. Sec. Admin.,
10   223 F.3d 968, 973 (9th Cir. 2000); see also 42 U.S.C. § 405(g). “Substantial evidence
11   means more than a scintilla but less than a preponderance; it is such relevant evidence as a
12   reasonable mind might accept as adequate to support a conclusion.” Vasquez v. Astrue,
13   572 F.3d 586, 591 (9th Cir. 2008) (citation omitted). When “the evidence is susceptible to
14   more than one rational interpretation,” a court must defer to the ALJ. See id. (citation
15   omitted).
16         Moreover, a court may not upset an ALJ’s decision for a harmless error. An error is
17   harmless when it is “inconsequential to the ultimate nondisability determination.” Stout v.
18   Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055-56 (9th Cir. 2006). “[T]he burden of
19   showing that an error is harmful normally falls upon the party attacking the agency’s
20   determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009). In Social Security appeals,
21   claimants must therefore show that any errors raise a “substantial likelihood of prejudice.”
22   Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012).
23   B.    Examining Doctor’s Opinion
24         First, Thomas argues that the ALJ erroneously discredited Dr. Gordon’s opinion.
25   When, as here, an examining doctor’s opinion is “contradicted by another doctor,” it “can
26   only be rejected for specific and legitimate reasons that are supported by substantial
27   evidence in the record.” Ford v. Saul, 950 F.3d 1141, 1155 (9th Cir. 2020). Among other
28   things, Dr. Gordon opined that Thomas could stand or walk “2 hours in an 8 hr workday

                                                  2
                                                                                  3:19-cv-0989-AGS
      Case 3:19-cv-00989-AGS Document 24 Filed 03/26/21 PageID.857 Page 3 of 7



 1   (sedentary).” (AR 765.) The ALJ disagreed, concluding that Thomas’s “reported activities
 2   of daily living suggest that he would be capable of standing and/or walking” more than
 3   that.1 (AR 23.)
 4         But Thomas’s daily activities don’t suggest that he can stand or walk for two hours
 5   in a workday. Or, more precisely, the record lacks substantial evidence of daily activities
 6   requiring that much walking or standing. Thomas testified, “Whether it’s standing, sitting,
 7   walking . . . I don’t do much of anything more than 20, 30 minutes before I need kind of
 8   an adjustment or something different.” (AR 39.) He affirmed that he “could prepare simple
 9   meals, drive, . . . shop for groceries, handle money, and perform at least light household
10   chores,” and that he “complete[d] several college classes with good grades.” (AR 21-22.)
11   But most of these tasks can be done sitting. And even the ones that require walking or
12   standing—like cooking, shopping, and household chores—are briefer projects that can be
13   broken up with rest breaks. Thomas in fact reported that his food preparation is rather
14   limited: “cereal, yogurt, some frozen [meals]. And [I] usually try to cook one decent meal
15   everyday and typically sit down while [the] food cooks.” (AR 161 (emphasis added).)
16   Likewise, he stated that he does a “couple household chores if I’m up to it” on an
17   “occasional[]” basis or “every couple weeks” and that he shops “occasionally” for
18   30 minutes to an hour. (AR 160-62.)
19         The only other daily activity that the ALJ mentioned was Thomas’s “reported work
20   activity including welding and metal fabrication.” (AR 22.) But these labors can also be
21   performed seated, and the record is murky as to how often or in what capacity he did them.
22
23
24         1
               The Commissioner also maintains that Dr. Gordon’s standing-and-walking
25   restrictions were “inconsistent with his own examination findings.” (ECF 22-1, at 3.) But
     the ALJ never mentioned this rationale. This Court’s review is limited to “reasons and
26   factual findings offered by the ALJ—not post hoc rationalizations that attempt to intuit
27   what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec. Admin.,
     554 F.3d 1219, 1225 (9th Cir. 2009).
28

                                                 3
                                                                                  3:19-cv-0989-AGS
      Case 3:19-cv-00989-AGS Document 24 Filed 03/26/21 PageID.858 Page 4 of 7



 1   In one medical record, Thomas disclosed that he was “doing some metal fabrication work”
 2   because he had been unable to keep a part-time job at an auto-parts store due to “his lower
 3   back discomfort.” (AR 228 (emphasis added).) In other words, the “record actually
 4   demonstrates that Dr. [Gordon]’s findings were consistent with [Thomas’s] descriptions of
 5   [his] daily activities.” See Revels v. Berryhill, 874 F.3d 648, 664 (9th Cir. 2017).
 6         So the ALJ’s sole reason for disregarding Dr. Gordon’s standing-and-walking
 7   strictures was faulty. But was that error harmless? Thomas has done little to carry his
 8   burden of demonstrating a “substantial likelihood of prejudice.” See Ludwig, 681 F.3d
 9   at 1054. In fact, he concedes that “it is not fully clear whether crediting this opinion would
10   warrant a finding of disability.” (ECF 20-1, at 8.) But the full effect of Dr. Gordon’s
11   opinion is crystal clear. Even if the ALJ had completely embraced Dr. Gordon’s
12   recommended restrictions, the vocational expert would have deemed Thomas capable of
13   working. After all, the ALJ posed two hypotheticals to that expert: one incorporating the
14   restrictions that the ALJ ultimately adopted and another adding Dr. Gordon’s proposed
15   standing-and-walking limitations. (AR 42-43; see also AR 23.) For each hypothetical, the
16   ALJ asked the vocational expert whether Thomas could work under those constraints.
17   (AR 42-43.) Each time, the expert replied that Thomas would still be employable and
18   offered several examples of jobs that he could do within those limits. (AR 43.) This
19   undisputed testimony is fatal to Thomas’s claim of prejudicial error.2
20   C.    Air Force Disability Rating
21         Thomas next complains that the ALJ gave “little weight” to his Air Force disability
22   rating. As a threshold matter, the parties agree that the Air Force uses the same rating
23   system as the Department of Veterans Affairs and that the caselaw on VA ratings applies.
24
25
           2
            For the harmlessness analysis, it bears noting that much of Dr. Gordon’s opinion
26   was unhelpful to Thomas. For example, Dr. Gordon believed that Thomas could
27   “frequently climb ramps and stairs, . . . stoop, kneel, crouch, and crawl.” (AR 23; see also
     AR 765.) The ALJ aided Thomas’s cause by rejecting this conclusion and finding that
28   Thomas could only do these movements “occasionally.” (AR 20, 23.)
                                                   4
                                                                                    3:19-cv-0989-AGS
      Case 3:19-cv-00989-AGS Document 24 Filed 03/26/21 PageID.859 Page 5 of 7



 1   (See ECF 20-1, at 9-10; ECF 22-1, at 6-7.) That caselaw, in turn, recognizes the “marked
 2   similarity” between the disability determinations of the VA and the Social Security
 3   Administration. See McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). Thus,
 4   ALJs must ordinarily assign “great weight” to a VA rating unless they offer “persuasive,
 5   specific, valid reasons for [discounting it] that are supported by the record.” 3 Id.
 6          The ALJ offered two reasons for questioning the rating’s significance here, but none
 7   that are persuasive, specific, and valid. First, the ALJ criticized the rating’s lack of “specific
 8   function-by-function limitations.” (AR 24.) But the absence of a “function-by-function
 9   assessment” is “not a valid basis to reject a VA disability determination,” as this
10   justification is “merely based on the differences between the two agencies’ disability
11   programs and the form of their findings.” See Shannan C. v. Comm’r of Soc. Sec., No.
12   6:18-cv-00625-CL, 2019 WL 6468559, at *8 (D. Or. Dec. 2, 2019); see also Robert H. v.
13   Berryhill, No. 3:17-cv-05691-TLF, 2018 WL 5292368, at *8 (W.D. Wash. Oct. 25, 2018)
14   (rejecting an ALJ’s finding that the “VA ratings” do not give enough “functionally specific
15   information” because this criticism was not “a valid or specific reason”).
16          The ALJ’s second reason for not entirely accepting the Air Force rating is that it
17   does not “necessarily preclude . . . other work activity.” (AR 24.) Put another way, the ALJ
18   in essence argues: Because the Air Force concedes that Thomas may still hold some civilian
19   jobs, I am free to ignore that conclusion (even though I agree with it). This may be a strong
20   argument for harmless error, but it is an invalid and unpersuasive rationale for distrusting
21   the Air Force rating. As neither of the ALJ’s proffered reasons pass muster, the ALJ erred
22   in giving less weight to the Air Force disability rating.
23
24
25
            3
              Thomas’s 2016 disability-benefits application would be decided under a different
26   rule if filed today. As of March 27, 2017, the Social Security Administration will not
27   analyze another government agency’s decision “about whether [the claimant is] disabled.”
     Underhill v. Berryhill, 685 F. App’x 522, 524 n.1 (9th Cir. 2017) (citation omitted).
28

                                                     5
                                                                                       3:19-cv-0989-AGS
      Case 3:19-cv-00989-AGS Document 24 Filed 03/26/21 PageID.860 Page 6 of 7



 1          Thomas must again carry the burden of showing that this error raises a “substantial
 2   likelihood of prejudice.” See Ludwig, 681 F.3d at 1054. To resolve that issue, we must
 3   delve into VA ratings generally and Thomas’s rating in particular. To be deemed
 4   unemployable for civilian work under the VA scheme, a veteran needs at least a 60% rating
 5   for a single disability or a 70% combined rating for multiple disabilities. See 38 C.F.R.
 6   § 4.16(a). Thomas fell below those thresholds: The Air Force assigned him ratings of
 7   40% for his lumbar disc herniation and 20% for his left leg radicular neuritis, with a
 8   52% combined disability rating. (AR 478-79.) So, Thomas’s rating actually suggested that
 9   he could perform some civilian work. And nothing in the record indicates that the health
10   conditions covered by his Air Force rating worsened after his medical retirement. To the
11   contrary, the ALJ repeatedly noted that Thomas’s “condition was stable” during the period
12   of alleged disability, and at times Thomas even “requested a reduction in his pain
13   medications.” (AR 22; see also AR 23 (noting Thomas’s “surgical history [while he was
14   still in the Air Force] and subsequently stable condition”); id. (relying on Thomas’s
15   post-surgery “recovery and stability” for discounting an opinion offered when Thomas was
16   still in the military).)
17          In short, the Air Force rating supports the ALJ’s ruling that Thomas was capable of
18   performing jobs in the national economy and thereby undercuts any claim of prejudice. At
19   any rate, Thomas has done little to shoulder his burden of proving otherwise. His two
20   arguments for prejudice both betray a misunderstanding of his disability rating’s meaning.
21   First, Thomas contends that his Air Force rating required his medical retirement from
22   active duty, which “could mean that he cannot engage in substantial gainful activity.”
23   (ECF 20-1, at 10 (emphasis added).) But it didn’t mean that here. While the Air Force
24   found Thomas unfit for further military service, it also gave him a 52% combined disability
25   rating, implying he is fit for civilian work. See 38 C.F.R. § 4.16(a); (AR 478). Second,
26   Thomas points out that his rating is close to “the 80% rating” that McCartey equated to an
27   “inability to perform any substantial gainful activity.” (ECF 20-1, at 10.) That is a
28   non sequitur. The “total disability rating of 80%” in McCartey exceeds the VA’s

                                                 6
                                                                                  3:19-cv-0989-AGS
      Case 3:19-cv-00989-AGS Document 24 Filed 03/26/21 PageID.861 Page 7 of 7



 1   70% combined-disability-rating benchmark for unemployability. See McCartey, 298 F.3d
 2   at 1073; 38 C.F.R. § 4.16(a). By contrast, Thomas’s 52% combined rating falls below that
 3   threshold. See Brewer v. Colvin, No. 4:12-CV-00542-RDP, 2013 WL 6490574, at *7
 4   (N.D. Ala. Dec. 10, 2013) (finding that “any errors in the consideration of the VA ratings
 5   were harmless” when plaintiff did not meet “the total disability requirement of seventy
 6   percent”).
 7         As Thomas has not shown any prejudice, the ALJ’s error in doubting the Air Force
 8   disability rating was harmless.
 9                                       CONCLUSION
10         Because both claimed errors are harmless, the Court affirms the ALJ’s decision. So
11   plaintiff Thomas’s summary-judgment motion is denied, and defendant’s cross-motion for
12   summary judgment is granted.
13         AFFIRMED.
14   Dated: March 26, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                                 3:19-cv-0989-AGS
